IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00363-CV
 
Joel Withrow and Joel Withrow 
d/b/a Howard Gin,
                                                                                    Appellant
 v.
 
Helena Chemical Company,
                                                                                    Appellee
 
 

From the 40th District Court
Ellis County, Texas
Trial Court No. 75290
 

MEMORANDUM  Opinion





 
            This appeal was abated for mediation
on November 5, 2008.  The parties were ordered to attempt to agree upon a
mediator within 14 days from the date of the abatement order.  It has been more
than 14 days, and the parties have not notified the Court of an agreed mediator
for this appeal or that no mediator could be agreed upon.
            By letter, the Clerk of this Court
notified appellants that they had 7 days from the date of the notice to provide
a written status report regarding this appeal.  The Clerk warned that if a
status report which included the name of the agreed upon mediator or a
statement that no mediator could be agreed upon was not timely received, this
appeal would be dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b).  It has been
more than 7 days and we have not received a status report.
            Accordingly, this appeal is dismissed.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
            (Justice
Vance dissents with a note) *
 Appeal
dismissed
Opinion
delivered and filed December 23, 2008
[CV06]
 
 
            *
“(Justice Vance dissents from the involuntary dismissal.)”